 

LightPath Technologies, Inc. 8-K [ex3-1.htm]

Exhibit 10.1
AMENDED AND RESTATED LIGHTPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
October 15, 2002

1.       

PURPOSE.

This Amended and Restated Omnibus Incentive Plan (the “Plan”) is intended as an
amendment, restatement, and consolidation of the previous Amended LightPath
Technologies, Inc. Omnibus Incentive Plan dated November 14, 2000 and LightPath
Technologies, Inc Amended and Restated Directors Stock Option Plan dated
November 14, 2000. This Plan is intended to provide incentive compensation to
certain employees, officers and directors of LIGHTPATH TECHNOLOGIES, INC. (the
“Company”) or of its subsidiary corporations (the “Subsidiaries”, as that term
is defined in Section 424 of the Internal Revenue Code of 1986, as amended from
time to time) in the form of cash or Company stock, to permit Plan participants
to acquire or increase their proprietary interest in the success of the Company,
and to encourage them to continue to perform services on behalf of the Company,
and retain persons of training, experience, and ability. The Plan is designed to
meet this intent by offering performance-based stock and cash incentives and
other equity based incentive awards, thereby providing a proprietary interest in
pursuing the long-term growth, profitability and financial success of the
Company.

2.       

EFFECTIVE DATE.

The effective date of this Plan is October 15, 2002, the date on which the
Shareholders adopted this amendment and restatement.

3.       

DEFINITIONS.

For purposes of this Plan, the following terms shall have the meanings set forth
below:

(a) “Award” or “Awards” means an award or grant made to a Participant or
Director under Sections 7 through 12, inclusive, of the Plan.

(b) “Award Agreement” means the written document that sets forth the terms and
conditions of an Award, as described in Section 18(e).

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended, together with
the regulations promulgated thereunder.

(e) “Committee” means the Board, the Compensation Committee of the Board, or any
committee of the Board performing similar functions, constituted as provided in
Section 4 of the Plan.

(f) “Common Stock” means the Class A Common Stock of the Company or any security
of the Company issued in substitution, exchange or lieu thereof.

(g) “Company” means LightPath Technologies, Inc. or any successor corporation.

(h) “Consultants” means any person who performs services on behalf of the
Company from time to time on an independent contractor basis; provided, however,
that such services shall not be in connection with the offer and sale of
securities in a capital-raising transaction.

 

 

 

(i) “Director” means an individual who: (i) is a member of the Board as a
director; (ii) is not an employee of the Company or any Subsidiary; and (iii) in
the event the Company becomes subject to the provisions of the Exchange Act, is
not eligible, and has not been eligible for at least one year prior to becoming
a nonemployee director of the Company, to receive a grant or award of equity
securities pursuant to a plan of the Company or any affiliate of the Company
that is administered by any person having discretion with respect to the
selection of participants and/or the amount of awards, as determined under Rule
16b-3 promulgated under the Exchange Act.

(j) “Director’s Restricted Award” means an Award granted pursuant to the
provisions of Section 12 of the Plan.

(k) “Director’s Option” means an option to purchase shares of Common Stock
granted pursuant to the provisions of Section 11 of the Plan.

(l) “Director’s Option Agreement” means the written document that sets forth the
terms and conditions of an Option, as described in Section 11.

(m) “Director’s Restricted Stock Grant” means an Award of shares of Common Stock
granted pursuant to the provisions of Section 12 of the Plan.

(n) “Director’s Restricted Unit Grant” means an Award of units representing
shares of Common Stock granted pursuant to the provisions of Section 12 of the
Plan.

(o)”Disability” means permanent and total disability. An individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

(p) “Eligibility Date” means the date as of which an individual first becomes a
Director.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute.

(r) “Fair Market Value” means on any given date (i) the highest closing price of
the Common Stock on any established national exchange or exchanges or, if no
sale of Common Stock is made on such day, the next preceding day on which there
was a sale of such stock, or (ii) if the Common Stock is quoted in the
over-the-counter market reported by the National Association of Securities
Dealers, Inc., the mean between the closing bid and low asked quotations of the
Common Stock for such date, or (iii) if the Common Stock is neither quoted on an
exchange nor in the over-the-counter market, then the fair market value as
determined by the Committee, taking into account various factors consistent with
the provisions of applicable law pertaining to the valuation of stock for
federal income tax purposes.

(s) “Incentive Stock Option” means any Stock Option (as defined below) that is
intended to be and is specifically designated as an “incentive stock option”
within the meaning of Section 422 of the Code.

(t) “Nonqualified Stock Option” means any Stock Option granted pursuant to the
provisions of Section 7 of the Plan that is not an Incentive Stock Option.

(u) “Original Options” has the meaning given the term as described in Section 7
or Section 12 of the Plan, as applicable.

(v) “Participant” means an employee or officer of the Company or any Subsidiary,
who is granted an Award under the Plan.

(w) “Performance Bonus Award” means an Award of cash and/or shares of Common
Stock granted pursuant to the provisions of Section 10 of the Plan.

 

 

 

(x) “Plan” means this Omnibus Incentive Plan, as set forth herein and as it may
be hereafter amended.

(y) “Reload Options” has the meaning given the term in Section 7 or Section 12
of the Plan, as applicable.

(z) “Restricted Award” means an Award granted pursuant to the provisions of
Section 9 of the Plan.

(aa) “Restricted Stock Grant” means an Award of shares of Common Stock granted
pursuant to the provisions of Section 9 of the Plan.

(bb) “Restricted Unit Grant” means an Award of units representing shares of
Common Stock granted pursuant to the provisions of Section 9 of the Plan.

(cc) “Stock Appreciation Right” means an Award to benefit from the appreciation
of Common Stock granted pursuant to the provisions of Section 8 of the Plan.

(dd) “Stock Option” means an Award to purchase shares of Common Stock granted
pursuant to the provisions of Section 7 of the Plan.

(ee) “Subsidiary” means any corporation or entity in which the company directly
or indirectly controls 50% or more of the total voting power of all classes of
its stock having voting power, whether existing at the date of institution of
this Plan or subsequently.

(ff) “Ten Percent Shareholder” means a person who owns (or is considered to own
after taking into account the attribution of ownership rules of Section 424(d)
of the code) more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Subsidiary.

4.       

ADMINISTRATION.

(a) The Plan shall be administered by the Board or by the Committee, as
appointed from time to time by the Board. The Board may from time to time remove
members from, or add members to, the Committee. In the event the Company becomes
subject to the provisions of the Exchange Act, the Board shall perform the
functions of the Committee or the Committee shall be constituted so as to permit
the Plan to comply with Rule 16b-3 promulgated by the Securities and Exchange
Commission (“SEC”) under the Exchange Act or any successor rule (“Rule 16b-3”).

(b) A majority of the members of the Committee shall constitute a quorum for the
transaction of business. Action approved in writing by a majority of the members
of the Committee then serving shall be as effective as if the action had been
taken by unanimous vote at a meeting duly called and held.

(c) The Committee is authorized to construe and interpret the Plan, to
promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. Any determination, decision, or
action of the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be binding upon all
Participants and Directors and any person validly claiming under or through any
Participant or Director.

(d) The Committee may designate persons other than members of the Committee to
carry out its responsibilities under such conditions and limitations as it may
prescribe, except that in the event the Company becomes subject to the
provisions of the Exchange Act, the Committee may not delegate its authority
with regard to selection for participation of, and the granting of Awards to,
persons subject to Sections 16(a) and 16(b) of the Exchange Act or who are
eligible to receive Awards under the Plan.

 

 

 

(e) The Committee is expressly authorized to make modifications to the Plan as
necessary to effectuate the intent of the Plan as a result of any changes in the
tax, accounting, or securities laws treatment of Participants or Directors and
the Plan, subject to those restrictions that are set forth in Section 17 below.

(f) The Company shall effect the granting of Awards under the Plan, in
accordance with the determinations made by the Committee, by execution of
instruments in writing in such form as approved by the Committee.

5.       

ELIGIBILITY.

Persons eligible for Awards under the Plan shall consist of: (i) employees,
officers, and Consultants of the Company or its Subsidiaries (with respect to
Sections 7 through 10, hereof); and (ii) Directors (with respect to Sections 11
and 12 hereof) of the Company or its Subsidiaries, who from time to time shall
be designated by the Committee.

6.       

COMMON STOCK SUBJECT TO PLAN.

Shares of Common Stock Subject to Plan. The maximum number of shares of Class A
Common Stock in respect of which Awards may be granted under the Plan (the “Plan
Maximum”) shall be 3,725,000, subject to adjustment as provided in Section 15
below. Common Stock issued under the Plan may be either authorized and unissued
shares or issued shares which have been reacquired by the Company. The following
terms and conditions shall apply to Common Stock subject to the Plan:

(i)       

In no event shall more than the Plan Maximum be cumulatively available for
Awards under the Plan;

(ii)       

For the purpose of computing the total number of shares of Common Stock
available for Awards under the Plan, there shall be counted against the
foregoing limitations, (A) the number of shares of Common Stock subject to
issuance upon exercise or settlement of Awards (regardless of vesting), and (B)
the number of shares of Common Stock which equal the value of Restricted Unit
Grants or Stock Appreciation Rights determined at the dates on which such Awards
are granted;

(iii)       

If any Awards are forfeited, terminated, expire unexercised, settled in cash in
lieu of stock or exchanged for other Awards, the shares of Common Stock which
were previously subject to the Awards shall again be available for Awards under
the Plan to the extent of such forfeiture or expiration of the Awards;

(iv)       

Any shares of Common Stock which are used as full or partial payment to the
Company by a Participant of the purchase price of shares of Common Stock upon
exercise of a Stock Option shall again be available for Awards under the Plan;
and

(v)       

Any shares of Common Stock that may remain unsold and that are not subject to
outstanding Options at the termination of the Plan shall cease to be reserved
for the purpose of the Plan, but until termination of the Plan the Company shall
at all times reserve a sufficient number of shares to meet the requirements of
the Plan.

7.       

STOCK OPTIONS.

Stock Options granted under the Plan may be in the form of Incentive Stock
Options, Deferred Compensation Stock Options, or Non-Qualified Stock Options
(collectively, the “Stock Options”).

Subject to the provisions of the Code, any Stock Option granted in the form of
an Incentive Stock Option shall continue to be treated as an outstanding Stock
Option hereunder, even if it ceases to be treated as an Incentive Stock Option
under the Code. Such Stock Option shall be treated as a Nonqualified Stock
Option, subsequent to the time it ceases to qualify as an Incentive Stock Option
under the Code.

 

 

 

Stock Options shall be subject to the following terms and conditions, and each
Stock Option shall contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee shall
deem desirable:

(a) Grant. Stock Options shall be granted separately. In no event will Stock
Options or Awards be issued in tandem whereby the exercise of one affects the
right to exercise the other.

(b) Stock Option Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant
and set forth in the Award Agreement. The Committee may specify an exercise
price for a Nonqualified Stock Option which is less than, equal to, or greater
than the Fair Market Value of the Common Stock on the date of the grant of the
Nonqualified Stock Option. The Committee may also issue Nonqualified Stock
Options with an exercise price less than the Fair Market Value of the Common
Stock on the date of the grant, in satisfaction of the Company’s obligations to
pay deferred compensation. Such Stock Options shall be referred to hereunder as
“Deferred Compensation Stock Options. However, in no event shall the exercise
price of an Incentive Stock Option be less than one hundred percent (100%) of
the Fair Market Value of the Common Stock on the date of the grant of the
Incentive Stock Option. In the case of a Ten Percent Shareholder, the exercise
price of an Incentive Stock Option shall be not less than one hundred ten
percent (110%) of the Fair Market Value of the Common Stock on the date of the
grant.

(c) Option Term. The term of each Nonqualified Stock Option and Deferred
Compensation Stock Options, shall be determined by the Committee and set forth
in the Award Agreement. The term of Incentive Stock Options shall not exceed ten
(10) years after the date the Incentive Stock Option is granted, and the term of
any Incentive Stock Options granted to Ten Percent Shareholders shall not exceed
five (5) years after the date of the grant.

(d) Exercisability.

(i) Incentive Stock Options and Nonqualified Stock Options shall be exercisable
at the time or times determined by the Committee and set forth in the Award
Agreement, provided, however, that except as provided in sections 13(a), 13(b),
13(c), and 16, no Incentive Stock Option shall be exercisable prior to the first
anniversary of the date of grant. Notwithstanding the previous sentence, Stock
Options may be exercised at an earlier date, pursuant to the provisions of
Section 16 hereof.

(ii) Reload Options shall become exercisable in accordance with Section
7(h)(iii) hereof. Deferred Compensation Stock Options shall become exercisable
in accordance with the terms of the grant thereof as established by the
Committee and set forth in the Award Agreement.

(e) Method of Exercise. Subject to applicable exercise restrictions set forth in
Section 7(d) above, a Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of shares
to be purchased. The notice shall be accompanied by payment in full of the
purchase price. The purchase price may be paid by any of the following methods,
subject to the restrictions set forth in Section 7(f) hereof:

(i) in cash, by certified or cashier’s check, by money order or by personal
check (if approved by the Committee) of an amount equal to the aggregate
purchase price of the shares of Common Stock to which such exercise relates;

(ii) if acceptable to the Committee, by delivery of shares of Common Stock
already owned by the Participant, which shares, including any cash tendered
therewith, have an aggregate Fair Market Value (determined as of the date
preceding the Company’s receipt of exercise notice) equal to the aggregate
purchase price of the shares of Common Stock to which such exercise relates; or

 

 

 

(iii) if acceptable to the Committee, by delivery to the Company of an exercise
notice that (i) requests the Company, subsequent to the exercise of the Option
and prior to the actual delivery of any shares of Common Stock to the
Participant, to arrange for the sale of that number of shares of Common Stock
that have a value equal to the exercise price of the Option and (ii) agrees that
the Company may use the proceeds of such sale to discharge the Participant’s
liability to pay to the Company the exercise price of such Option.

(f) Restrictions on Method of Exercise. Notwithstanding the foregoing payment
provisions, the Committee, in granting Stock Options pursuant to the Plan, may
limit the methods by which a Stock Option may be exercised by any person and in
processing any purported exercise of a Stock Option granted pursuant to the
Plan, may refuse to recognize the method of exercise selected by the Participant
(other than the method of exercise set forth in Section 7(e)(i)), if, in the
opinion of counsel to the Company, (i) the Participant is, or within the six
months preceding such exercise was, subject to reporting under Section 16(a) of
the Exchange Act, and (ii) there is a substantial likelihood that the method of
exercise selected by the Participant would subject the Participant to
substantial risk of liability under Section 16 of the Exchange Act. Furthermore,
no Incentive Stock Option may be exercised in accordance with the methods of
exercise set forth in subsections 7(e)(ii) and 7(e)(iii) above unless, in the
opinion of counsel to the Company, such exercise would not have a material
adverse effect upon the incentive stock option tax treatment of any outstanding
Incentive Stock Options or Incentive Stock Options that thereafter may be
granted pursuant to the Plan.

(g) Tax Withholding. In addition to the alternative methods of exercise set
forth in Section 7(e), holders of Nonqualified Stock Options, subject to the
discretion of the Committee, may be entitled to elect at or prior to the time
the exercise notice is delivered to the Company, to have the Company withhold
from the shares of Common Stock to be delivered upon exercise of the
Nonqualified Stock Option the number of shares of Common Stock (determined based
on the Fair Market Value as of the date preceding the Company’s receipt of the
exercise notice) that is necessary to satisfy any withholding taxes attributable
to the exercise of the Nonqualified Stock Option; provided, however, that the
amount of the Fair Market Value of the shares so withheld does not exceed the
tax on such exercise at the maximum marginal tax rate. If withholding is made in
shares of the Common Stock pursuant to the method set forth above, the
Committee, in its sole discretion, may grant “ Reload Option(s)” (as defined in
Section 7(h) below) on the terms specified in Section 7(h) below for the shares
so withheld. Notwithstanding the foregoing provisions, a holder of a
Nonqualified Stock Option may not elect to satisfy his or her withholding tax
obligation in respect of any exercise as contemplated above if, in the opinion
of counsel to the Company, (i) the holder of the Nonqualified Stock Option is,
or within the six months preceding such exercise was, subject to reporting under
Section 16(a) of the Exchange Act, (ii) there is a substantial likelihood that
the election or timing of the election would subject the holder to a substantial
risk of liability under Section 16 of the Exchange Act, or (iii) such
withholding would have an adverse tax or accounting effect to the Company.

(h) Grant of Reload Options. Whenever the Participant holding any Incentive
Stock Option or Nonqualified Stock Option (the “Original Option”) outstanding
under this Plan (including any “Reload Options” granted under the provisions of
this Section 7(h)) exercises the Original Option, then the Committee may, in its
sole discretion, grant a new option (the “Reload Option”) for additional shares
of Common Stock in an amount to be determined in its sole discretion. All such
Reload Options granted hereunder shall be on the following terms and conditions:

(i) The Reload Option price per share shall be determined by the
Committee and set forth in the Award Agreement;

(ii) The option exercise period shall expire, and the Reload Option
shall no longer be exercisable, on terms specified in the Reload
Option, as determined by the Committee; and

(iii) Any Reload Option granted under this Section 7(h) shall become
exercisable on terms specified in the Reload Option, as determined by
the Committee.

In the event the Committee determines that the price per share of Common Stock
under a Reload Option is one hundred percent (100%) of the Fair Market Value of
such a share on the date of grant of such option (or one hundred ten percent
(110%) of such Fair Market Value of a share under a grant to a Ten Percent
Shareholder), the Committee in its sole discretion may designate such Reload
Option as an Incentive Stock Option.

 

 

 

Even if the shares of Common Stock which are issued upon exercise of the
Original Option are sold within one (1) year following the exercise of the
Original Option such that the sale constitutes a disqualifying disposition for
purposes of Incentive Stock Option treatment under the Code, no provision of
this Plan shall be construed as prohibiting such a sale.

(i) Special Rule for Incentive Stock Options. With respect to Incentive Stock
Options granted under the Plan, the aggregate Fair Market Value (determined as
of the date Incentive Stock Options are granted) of the number of shares with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year shall not exceed one hundred thousand
dollars ($100,000) or such other limits as may be required by the Code.

(j) Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended, or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code or, without the consent of the Participant(s) affected, to
disqualify any Incentive Stock Option under such Section 422 of the Code. To the
extent permitted under Section 422 of the Code or applicable regulations
thereunder or any applicable Internal Revenue Service pronouncements:

(i) if a Participant’s employment is terminated by reason of death or Disability
and the Incentive Stock Option by action of the Committee becomes exercisable in
whole or in part after the post-termination period specified in Section 13(a) or
13(b), such Stock Option or portion thereof shall be treated as a Nonqualified
Stock Option;

(ii) if the exercise of an Incentive Stock Option is accelerated by reason of a
Change in Control (as defined in Section 16 below), such that the holding period
or term of exercise rules applicable to Incentive Stock Options are not met,
then such Incentive Stock Option shall be treated as a Nonqualified Stock
Option;

(iii) if the Committee so approves, an Incentive Stock Option exercise may be
made which exceeds the $100,000 limitation set forth in Section 7(i) above, with
such excess to be treated as a Nonqualified Stock Option; and

(iv) if the Committee so approves, the option term and the terms of exercise of
the Incentive Stock Option can be changed, with the consent of the Participant,
such that the Incentive Stock Option loses its status as such under the Code,
and the entire Stock Option is treated as a Nonqualified Stock Option.

8.       

STOCK APPRECIATION RIGHTS

The grant of Stock Appreciation Rights under the Plan shall be subject to the
following terms and conditions, and shall contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee shall deem desirable:

(a) Stock Appreciation Rights. A Stock Appreciation Right is an Award entitling
a Participant to receive an amount equal to the excess of the Fair Market Value
of a share of Common Stock on the date of exercise over the Fair Market Value of
a share of Common Stock on the date of grant of the Stock Appreciation Right,
(or such other lesser or greater price as may be set by the Committee),
multiplied by the number of shares of Common Stock with respect to which the
Stock Appreciation Right shall have been exercised.

(b) Grant. A Stock Appreciation Right shall be granted separately. In no event
will Stock Appreciation Rights and other Awards be issued in tandem whereby the
exercise of one such Award affects the right to exercise the other.

 

 

 

(c) Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee. The Committee shall
establish procedures to provide that, with respect to any Participant subject to
Section 16(b) of the Exchange Act who would receive cash in whole or in part
upon exercise of the Stock Appreciation Right, such exercise may only occur
during an exercise period described in Rule 16b-3(e)(3)(iii) (as such provision
exists from time to time) which, as of the date of adoption of this Plan, is a
period beginning on the third (3rd) business day following the Company’s public
release of quarterly or annual summary statements of sales and earnings and
ending on the twelfth (12th) business day following such public release (“Window
period”). To the extent it is not inconsistent with the preceding sentence, the
Committee, in its discretion, may provide that a Stock Appreciation Right shall
be automatically exercised on one or more specified dates, or that a Stock
Appreciation Right may be exercised during only limited time periods.

(d) Form of Payment. Payment to the Participant upon exercise of a Stock
Appreciation Right may be made (i) in cash, by certified or cashier’s check or
by money order, (ii) in shares of Common Stock, or (iii) any combination of the
above, as the Committee shall determine. The Committee may elect to make this
determination either at the time the Stock Appreciation Right is granted, or
with respect to payments contemplated in clauses (i) and (ii) above, at the time
of the exercise.

9.       

RESTRICTED AWARDS.

Restricted Awards granted under the Plan may be in the form of either Restricted
Stock Grants or Restricted Unit Grants. Restricted Awards shall be subject to
the following terms and conditions, and may contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall deem desirable:

(a) Restricted Stock Grants. A Restricted Stock Grant is an Award of shares of
Common Stock transferred to a Participant subject to such terms and conditions
as the Committee deems appropriate, as set forth in Section 9(d) below;
provided, however, that the Committee shall require a Participant who has not
been employed by or performed services for the Company as of the date of grant,
to pay an amount at least equal to the par value of the shares of Common Stock
subject to the Restricted Stock Grant within thirty (30) days of the grant.
Failure to pay such amount shall result in the automatic termination of the
Restricted Stock Grant.

(b) Restricted Unit Grants. A Restricted Unit Grant is an Award of units granted
to a Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit such units upon termination of employment for specified reasons within a
specified period of time, and restrictions on the sale, assignment, transfer or
other disposition of the units. Based on the discretion of the Committee at the
time a Restricted Unit Grant is awarded to a Participant, a unit will have a
value (i) equivalent to one share of Common Stock, or (ii) equivalent to the
excess of the Fair Market Value of a share of Common Stock on the date the
restriction lapses over the Fair Market Value of a share of Common Stock on the
date of the grant of the Restricted Unit Grant (or over such other value as the
Committee determines at the time of the grant).

(c) Grant of Awards. Restricted Awards shall be granted separately under the
Plan in such form and on such terms and conditions as the Committee may from
time to time approve. Restricted Awards, however, may not be granted in tandem
with other Awards whereby the exercise of one such Award affects the right to
exercise the other. Subject to the terms of the Plan, the Committee shall
determine the number of Restricted Awards to be granted to a Participant and the
Committee may impose different terms and conditions on any particular Restricted
Award made to any Participant. Each Participant receiving a Restricted Stock
Grant shall be issued a stock certificate in respect of the shares of Common
Stock. The certificate shall be registered in the name of the Participant, shall
be accompanied by a stock power duly executed by the Participant, and shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to the Award. The certificates evidencing the shares shall be held in
custody by the Company until the restrictions imposed thereon shall have lapsed
or been removed.

 

 

 

(d) Restriction Period. Restricted Awards shall provide that in order for a
Participant to vest in the Awards, the Participant must continuously provide
services for the Company or its Subsidiaries, subject to relief for specified
reasons, for a period specified by the Committee commencing on the date of the
Award and ending on such later date or dates as the Committee may designate at
the time of the Award (“Restriction period”) During the Restriction Period, a
Participant may not sell, assign, transfer, pledge, encumber, or otherwise
dispose of shares of Common Stock received under a Restricted Stock Grant. The
Committee, in its sole discretion, may provide for the lapse of restrictions in
installments during the Restriction Period. Upon expiration of the applicable
Restriction Period (or lapse of restrictions during the Restriction Period where
the restrictions lapse in installments), the Participant shall be entitled to
receive his or her Restricted Award or the applicable portion thereof, as the
case may be. Upon termination of a Participant’s employment with the Company or
any Subsidiary for any reason during the Restriction Period, all or a portion of
the shares or units, as applicable, that are still subject to a restriction may
vest or be forfeited, in accordance with the terms and conditions established by
the Committee at or after grant.

(e) Payment of Awards. A Participant shall be entitled to receive payment for a
Restricted Unit Grant (or portion thereof) in an amount equal to the aggregate
Fair Market Value of the units covered by the Award upon the expiration of the
applicable Restriction Period. Payment in settlement of a Restricted Unit Grant
shall be made as soon as practicable following the conclusion of the respective
Restriction Period (i) in cash, by certified or cashier’s check or by money
order, (ii) in shares of Common Stock equal to the number of units granted under
the Restricted Unit Grant with respect to which such payment is made, or (iii)
in any combination of the above, as the Committee shall determine, subject,
however, to any applicable Window Period requirement imposed by the Committee
with respect to Restricted Unit Grants settled in whole or in part in cash. The
Committee may elect to make this determination either at the time the Award is
granted, or with respect to payments contemplated in clause (i) and (ii) above,
at the time the Award is settled.

(f) Rights as a Shareholder. A Participant shall have, with respect to the
shares of Common Stock received under a Restricted Stock Grant, all of the
rights of a shareholder of the Company, including the right to vote the shares,
and the right to receive any cash dividends. Stock dividends issued with respect
to the shares covered by a Restricted Stock Grant shall be treated as additional
shares under the Restricted Stock Grant and shall be subject to the same
restrictions and other terms and conditions that apply to shares under the
Restricted Stock Grant with respect to which the dividends are issued.

10.       

PERFORMANCE BONUS AWARDS.

Performance Bonus Awards granted under the Plan may be in the form of cash or
shares of Common Stock, or a combination thereof. Performance Bonus Awards may
be granted under the Plan in such form as the Committee may from time to time
approve. Subject to the terms of the Plan, the Committee shall determine the
Performance Bonus Awards to be granted to a Participant for any given calendar
year, and the Committee may impose different terms and conditions on any
particular Performance Bonus Award made to any Participant including, but not
limited to, restrictions on the sale, assignment and transfer of Common Stock
covered by a Performance Bonus Award.

11.       

GRANT OF DIRECTOR’S OPTIONS.

(a) General. A Director’s Option shall be granted pursuant to Subsection (b)
below, to each person who is a Director. Each Director’s Option shall be
evidenced by a Director’s Option Agreement in a form specified by the Board
containing such terms and conditions that are consistent with the terms of this
Plan or applicable law. A Director’s Option granted to a Director under this
Plan shall be in addition to regular directors’ fees or other benefits with
respect to the Director’s position with the Company or any of its Subsidiaries.
Neither the Plan nor any Director’s Option granted under the Plan shall confer
upon any person any right to continue to serve as a director of the Company.

(b) Grant. (1) A Director shall be granted, effective as of the Director’s
Eligibility Date, an option to purchase 20,000 shares of Common Stock which
shall vest 1/12 per month for one year. (2) Each director shall be granted an
additional option as an annual grant (“Annual Grant”) to purchase 4,000 shares
of Common Stock at the annual meeting. The Annual Grant shall vest 1/12 per
month for one year. The director must be active at the annual meeting to obtain
this Annual Grant.

 

 

 

A Director’s Option shall be exercisable, only if the Director has continued to
perform services as a director of the Company during the period beginning on the
date the Director’s Option is first granted and ending on the date the relevant
portion of the Director’s Option is first exercisable, as the case may be. The
exercisability of an Director’s Option upon cessation of such services is set
forth in Subsection (f), below.

The term of an Director’s Option grant pursuant to this Subsection (b) shall be
ten (10) years commencing as of the effective date of the grant, regardless of
whether the relationship between the individual and the Company terminates or
changes. The exercise price for a share of Common Stock under a Director’s
Option grant pursuant to this Subsection (b) shall be the Fair Market Value of a
share of Common Stock as of the effective date of the grant.

(c)       

Method of Exercise. Subject to applicable exercise restrictions set forth
herein, a Director’s Option may be exercised, in whole or in part, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased. The notice shall be accompanied by payment in full of the purchase
price. The purchase price may be paid by any of the following methods, subject
to the restrictions set forth in Subsection (d), below:

(1)       

in cash, by certified or cashier’s check, by money order or by personal check
(if approved by the Board) of an amount equal to the aggregate purchase price of
the shares of Common Stock to which such exercise relates;

(2)       

if acceptable to the Board, by delivery of shares of Common Stock already owned
by the Director, which shares, including any cash tendered therewith, have an
aggregate Fair Market Value (determined as of the date preceding the Company’s
receipt of exercise notice) equal to the aggregate purchase price of the shares
of Common Stock to which such exercise relates; or

(3)       

if acceptable to the Board, by delivery to the Company of an exercise notice
that (i) requests the Company, subsequent to the exercise of the Director’s
Option and prior to the actual delivery of any shares of Common Stock to the
Director, to arrange for the sale of that number of shares of Common Stock that
have a value equal to the exercise price of the Director’s Option and (ii)
agrees that the Company may use the proceeds of such sale to discharge the
Director’s liability to pay to the Company the exercise price of such Director’s
Option.

(d)       

Restrictions on Method of Exercise. Notwithstanding the foregoing payment
provisions, the Board may refuse to recognize the method of exercise selected by
the Director (other than the method of exercise set forth in Subsection (c)(1)),
above, if, in the opinion of counsel to the Company, (i) the Director is, or
within the six months preceding such exercise was, subject to reporting under
Section 16(a) of the Exchange Act, and (ii) there is a substantial likelihood
that the method of exercise selected by the Director would subject the Director
to substantial risk of liability under Section 16 of the Exchange Act.

(e)       

Grant of Reload Options. Whenever a Director holding any Director’s Option (the
“Original Option”) outstanding under this Plan (including any “Reload Options”
granted under the provisions of this Subsection (e)) exercises the Original
Option and makes payment of the option price by tendering shares of Common Stock
previously held by him or her, then the Board will grant a new option (the
“Reload Option”) for additional shares of Common Stock equal to the number of
shares tendered by the Director in payment of the option price for the Original
Option being exercised. All such Reload Options granted hereunder shall be on
the following terms and conditions:

 

 

 

(1)       

The Reload Option exercise price per share shall be an amount equal to the then
current Fair Market Value of a share of Common Stock, determined as of the date
of the Company’s receipt of the exercise notice for the Original Option;

(2)       

The option exercise period shall expire, and the Reload Option shall no longer
be exercisable, on the expiration of the option period of the Original Option or
two (2) years from the date of the grant of the Reload Option, whichever is
later;

(3)       

Any Reload Option granted under this Subsection (e) shall become exercisable one
(1) year following the date of exercise of the Original Option; and

(4)       

All other terms of Reload Options granted hereunder shall be identical to the
terms and conditions of the Original Option, the exercise of which gives rise to
the grant of the Reload Option.

(f)       

Exercisability of Director’s Options and Reload Options Upon Termination of
Relationship with the Company. Notwithstanding anything in the Plan to the
contrary, a Director who ceases to perform services as a director of the Company
for any reason (including death and Disability) shall be entitled to exercise
any outstanding Director’s Options or Reload Options for the remainder of each
of such option’s term, but only to the extent such option was exercisable as of
the date of such cessation of services. In the event of the death of the
Director, the Director’s beneficiary shall be entitled to exercise any
outstanding Director’s Options or Reload Options to the extent permitted in
accordance with the preceding sentence.

(g)

Non-transferability of Director’s Options or Reload Options. No Director’s
Option or Reload Option and no rights or interest therein shall be assignable or
transferable by a Director except by will or the laws of descent and
distribution. During the lifetime of the Director or the Director’s beneficiary,
as the case may be, Director’s Options and Reload Options are exercisable only
by the Director, or the Director’s beneficiary, as the case may be, or the legal
representative of the Director or the Director’s beneficiary.

(h)

Section 83(b) Election. If as a result of exercising an Option, a Director
receives shares of Common Stock that are subject to a “substantial risk of
forfeiture” and are not “transferable” as those terms are defined for purposes
of Section 83(b) of the Code, then such Director may elect under Section 83(b)
to include in his gross income, for the taxable year in which the shares of
Common Stock are transferred to him, the excess of the fair market value of such
shares at the time of transfer (determined without regard to any restriction
other than one which by its terms will never lapse), over the amount paid for
such shares. If the Director makes the Section 83(b) election described above,
the Director shall (i) make the election in a manner that is satisfactory to the
Board; (ii) provide the Company with a copy of such election; and (iii) agree to
promptly notify the Company if any Internal Revenue Service or state tax agent,
on audit or otherwise, questions the validity or correctness of such election or
of the amount of income reportable on account of such election.

(i)

Option Agreement and Beneficiary Designation. Each Director receiving an Option
grant under the Plan shall enter into an Option Agreement with the Company in a
form specified by the Board agreeing to the terms and conditions of the Option.
Each Director receiving an Option grant under the Plan shall designate one or
more beneficiaries who may elect to exercise any Options exercisable upon or
after the death of the Director.

12.       

DIRECTOR’S RESTRICTED AWARDS.

Director’s Restricted Awards granted under the Plan may be in the form of either
Director’s Restricted Stock Grants or Director’s Restricted Unit Grants.
Director’s Restricted Awards shall be subject to the following terms and
conditions, and may contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee shall
deem desirable:

 

 

 

(a) Director’s Restricted Stock Grants. A Director’s Restricted Stock Grant is
an Award of shares of Common Stock transferred to a Director subject to such
terms and conditions as the Committee deems appropriate, as set forth in Section
12(d) below; provided, however, that the Committee shall require a Director who
has not performed services as a Director for the Company as of the date of
grant, to pay an amount at least equal to the par value of the shares of Common
Stock subject to the Director’s Restricted Stock Grant within thirty (30) days
of the grant. Failure to pay such amount shall result in the automatic
termination of the Director’s Restricted Stock Grant.

(b) Director’s Restricted Unit Grants. A Director’s Restricted Unit Grant is an
Award of units granted to a Director subject to such terms and conditions as the
Committee deems appropriate, including, without limitation, the requirement that
the Director forfeit such units upon his termination as a director of the
Company for specified reasons within a specified period of time, and
restrictions on the sale, assignment, transfer or other disposition of the
units. Based on the discretion of the Committee at the time a Director’s
Restricted Unit Grant is awarded to a Director, a unit will have a value (i)
equivalent to one share of Common Stock, or (ii) equivalent to the excess of the
Fair Market Value of a share of Common Stock on the date the restriction lapses
over the Fair Market Value of a share of Common Stock on the date of the grant
of the Director’s Restricted Unit Grant (or over such other value as the
Committee determines at the time of the grant).

(c) Grant of Awards. Director’s Restricted Awards shall be granted separately
under the Plan in such form and on such terms and conditions as the Committee
may from time to time approve. Director’s Restricted Awards, however, may not be
granted in tandem with other Awards whereby the exercise of one such Award
affects the right to exercise the other. Subject to the terms of the Plan, the
Committee shall determine the number of Director’s Restricted Awards to be
granted to a Director and the Committee may impose different terms and
conditions on any particular Director’s Restricted Award made to any Director.
Each Director receiving a Director’s Restricted Stock Grant shall be issued a
stock certificate in respect of the shares of Common Stock. The certificate
shall be registered in the name of the Director, shall be accompanied by a stock
power duly executed by the Director, and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to the Award. The
certificates evidencing the shares shall be held in custody by the Company until
the restrictions imposed thereon shall have lapsed or been removed.

(d) Restriction Period. Director’s Restricted Awards shall provide that in order
for a Director to vest in the Awards, the Director must continuously provide
services for the Company or its Subsidiaries, subject to relief for specified
reasons, for a period specified by the Committee commencing on the date of the
Award and ending on such later date or dates as the Committee may designate at
the time of the Award (“Restriction period”) During the Restriction Period, a
Director may not sell, assign, transfer, pledge, encumber, or otherwise dispose
of shares of Common Stock received under a Director’s Restricted Stock Grant.
The Committee, in its sole discretion, may provide for the lapse of restrictions
in installments during the Restriction Period. Upon expiration of the applicable
Restriction Period (or lapse of restrictions during the Restriction Period where
the restrictions lapse in installments), the Director shall be entitled to
receive his or her Director’s Restricted Award or the applicable portion
thereof, as the case may be. Upon termination of a Director as a director of the
Company or any Subsidiary for any reason during the Restriction Period, all or a
portion of the shares or units, as applicable, that are still subject to a
restriction may vest or be forfeited, in accordance with the terms and
conditions established by the Committee at or after grant.

(e) Payment of Awards. A Director shall be entitled to receive payment for a
Director’s Restricted Unit Grant (or portion thereof) in an amount equal to the
aggregate Fair Market Value of the units covered by the Award upon the
expiration of the applicable Restriction Period. Payment in settlement of a
Director’s Restricted Unit Grant shall be made as soon as practicable following
the conclusion of the respective Restriction Period (i) in cash, by certified or
cashier’s check or by money order, (ii) in shares of Common Stock equal to the
number of units granted under the Director’s Restricted Unit Grant with respect
to which such payment is made, or (iii) in any combination of the above, as the
Committee shall determine, subject, however, to any applicable Window Period
requirement imposed by the Committee with respect to Director’s Restricted Unit
Grants settled in whole or in part in cash. The Committee may elect to make this
determination either at the time the Award is granted, or with respect to
payments contemplated in clause (i) and (ii) above, at the time the Award is
settled.

 

 

 

(f) Rights as a Shareholder. A Director shall have, with respect to the shares
of Common Stock received under a Director’s Restricted Stock Grant, all of the
rights of a shareholder of the Company, including the right to vote the shares,
and the right to receive any cash dividends. Stock dividends issued with respect
to the shares covered by a Director’s Restricted Stock Grant shall be treated as
additional shares under the Director’s Restricted Stock Grant and shall be
subject to the same restrictions and other terms and conditions that apply to
shares under the Director’s Restricted Stock Grant with respect to which the
dividends are issued.

13.       

TERMINATION OF EMPLOYMENT.

The terms and conditions under which an Award (other than an Award of Incentive
Stock Options) may be exercised after a Participant’s termination of employment,
or a Director’s termination as a director of the Company, shall be determined by
the Committee and set forth in the Award Agreement. The conditions under which
such post-termination exercises shall be permitted with respect to Incentive
Stock Options shall be determined as provided below:

(a) Termination by Death. Subject to Section 7(j), if a Participant’s employment
by the Company or any Subsidiary terminates by reason of the Participant’s death
or if the Participant’s death occurs within three months after the termination
of his or her employment, any Award held by such Participant may thereafter be
exercised, to the extent such Award otherwise was then exercisable by the
Participant, by the legal representative of the Participant’s estate or by any
person who acquired the Award by will or the laws of descent and distribution,
for a period of one year from the Participant’s termination of employment (as
contemplated in this Section 13(a)) or until the expiration of the stated term
of the Award, whichever period is the shorter. Any right of exercise under a
nonvested Award held by a Participant at the time of his or her death is
extinguished and terminated.

(b) Termination by Reason of Disability. Subject to Section 7(j), if a
Participant’s employment by the Company or Subsidiary terminates by reason of
Disability, any Award held by such Participant may thereafter be exercised by
the Participant, to the extent such Award otherwise was then exercisable by the
Participant, for a period of one year from the date of such termination of
employment or until the expiration of the stated term of such Award, whichever
period is the shorter; provided, however, that if the Participant dies within
such one-year period, any unexercised Award held by such Participant shall
thereafter be exercisable to the extent to which it was exercisable at the time
such death or until the expiration of the stated term of such Award, whichever
period is shorter. Any right of exercise under a nonvested Award held by the
Participant at the time of his or her termination by reason of Disability is
terminated and extinguished.

(c) Other Termination. Subject to Section 7(j), if a Participant’s employment by
the Company or any Subsidiary is terminated for any reason, any Award held by
the Participant at the time of his or her termination shall be exercisable, to
the extent otherwise then exercisable, for the lesser of three (3) months from
the date of such termination or the balance of the term of the Award, and any
right of exercise under any nonvested Award held by a Participant at the time of
his or her termination is terminated and extinguished. Pursuant to Section
7(j)(iv), the Committee with the Participant’s consent may change the option
term and the terms of exercise of an Incentive Stock Option subject to this
Section 11(c), such that the Incentive Stock Option loses its status as such
under the Code, and the entire Stock Option is treated as a Nonqualified Stock
Option.

14.       

NON-TRANSFERABILITY OF AWARDS.

No Award under the Plan, and no rights or interest therein, shall be assignable
or transferable by a Participant or a Director except by will or the laws of
descent and distribution, after which assignment Section 13(a) hereof shall
apply to exercise of the Award by the assignee. During the lifetime of a
Participant or Director, Awards are exercisable only by, and payments in
settlement of Awards will be payable only to, the Participant, Director or his
or her legal representative.

 

 

 

15.       

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.

(a) The existence of the Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board or the shareholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Company’s Common Stock or the rights thereof, the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding.

(b) In the event of any change in capitalization affecting the Common Stock of
the Company, such as a stock dividend, stock split, recapitalization, merger,
consolidation, split-up, combination, exchange of shares, other form of
reorganization, or any other change affecting the Common Stock, the Board, in
its discretion, may make proportionate adjustments it deems appropriate to
reflect such change with respect to (i) the maximum number of shares of Common
Stock which may be sold or awarded to any Participant, (ii) the number of shares
of Common Stock covered by each outstanding Award, and (iii) the price per share
in respect of the outstanding Awards. Notwithstanding the foregoing, the Board
may only increase the aggregate number of shares of Common Stock for which
Awards may be granted under the Plan solely to reflect the change, if any, of
the capitalization of the Company or a Subsidiary.

(c) The Committee may also make such adjustments in the number of shares covered
by, and the price or other value of any outstanding Awards in the event of a
spin-off or other distribution (other than normal cash dividends) of Company
assets to shareholders.

16.       

CHANGE OF CONTROL.

(a) In the event of Change of Control (as defined in Paragraph (b) below) of the
Company, and except as the Board may expressly provide otherwise in resolutions
adopted prior to the date of the Change of Control:

(i) All Director’s Options, Stock Options or Stock Appreciation Rights then
outstanding with respect to an affected Participant or Director shall become
fully exercisable as of the applicable date; and

(ii) All restrictions and conditions of all Director’s Restricted Unit Grants,
Director’s Stock Grants, Restricted Stock Grants, Restricted Unit Grants and
Performance Bonus Awards then outstanding with respect to an affected
Participant shall be deemed satisfied as of the applicable date.

For purposes of this subsection (a), “applicable date” shall mean the earlier of
the three dates on which occur the events described in subsections (b)(i)
through (b)(ii) below:

(b) A “Change of Control” shall be deemed to have occurred with respect to a
Participant or Director upon the occurrence of any one of the following events,
other than a transaction with another person controlled by the Company or its
officers or directors, or a benefit plan or trust established by the Company for
its employees:

(i) Any person, including a group as defined in Section 13(d)(3) of the Exchange
Act, becomes owner of shares of Common Stock of the Company with respect to
which fifty-one percent (51%) or more of the total number of votes for the
election of the Board may be cast;

(ii) The stockholders of the Company approve an agreement providing for the sale
or other disposition of all or substantially all of the assets of the Company;
or

17.       

AMENDMENT AND TERMINATION.

(a) Amendments Without Shareholder Approval. Except as set forth in Sections
17(b) and 17(c) below, the Board may, without further approval of the
shareholders, at any time amend, alter, discontinue or terminate this Plan, in
such respects as the Board may deem advisable.

 

 

 

(b) Amendments Requiring Shareholder Approval. Except as set forth in Section
17(c) below, to comply with the restrictions set forth in Rule 16b-3 promulgated
under the Exchange Act, as amended and in effect from time to time (or any
successor rule) and to comply with the Code and accompanying regulations, but
subject to changes in law or other legal requirements (including any change in
the provisions of Rule 16b-3 and the Code and accompanying Regulations that
would permit otherwise), the Board must obtain approval of the shareholders to
make any amendment that would (a) increase the aggregate number of shares of
Common Stock that may be issued under the Plan (except for adjustments pursuant
to Section 13 of the plan), (b) materially modify the requirements as to
eligibility for participation in the Plan, or (c) materially increase the
benefits accruing to Participants under the Plan.

(c) Prohibited Amendments. Notwithstanding Sections 17(a) and 17(b), under no
circumstances may the Board or Committee (i) amend, alter, discontinue or
terminate the requirements set forth in Sections 7(b), 7(c), 7(i) and 7(j) with
respect to Incentive Stock Options (except as otherwise permitted in Section 7),
unless (a) such modifications are made to comply with changes in the tax laws,
or (b) the Plan is completely terminated, or (ii) make any amendment, alteration
or modification to the Plan that would impair the vested rights of a Participant
under any Award theretofore granted under this Plan, except as provided in
Section 18(c).

18.       

MISCELLANEOUS MATTERS.

(a) Tax Withholding. In addition to the authority set forth in Section 7(g)
above, the Company shall have the right to deduct from a Participant’s wages or
from any settlement, including the delivery of shares, made under the Plan any
federal, state, or local taxes of any kind required by law to be withheld with
respect to such payments, or to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes.

(b) No Right to Employment or Directorship. Neither the adoption of the Plan nor
the granting of any Award shall confer upon any person any right to continue
employment or board membership with the Company or any Subsidiary, as the case
may be, nor shall it interfere in any way with the right of the Company or a
Subsidiary to terminate the employment of any Participant at any time, with or
without cause, or the right of the Board to remove a Director.

(c) Annulment of Awards. The grant of any Award under the Plan payable in cash
is provisional until cash is paid in settlement thereof. The grant of any Award
payable in Common Stock is provisional until the Participant or Director becomes
entitled to the certificates in settlement thereof. In the event the employment
of a Participant is terminated for cause (as defined below), or a Director is
removed by the Board for cause, any Award which is provisional shall be annulled
as of the date of such termination for cause. For the purpose of this Section
16(c), the term “terminated for cause” means any discharge for violation of the
policies and procedures of the Company or a Subsidiary or for other job
performance or conduct which is detrimental to the best interests of the Company
or a Subsidiary.

(d) Securities Law Restrictions. No shares of Common Stock shall be issued under
the Plan unless counsel for the Company shall be satisfied that such issuance
will be in compliance with applicable Federal and state securities laws.
Certificates for shares of Common Stock delivered under the Plan may be subject
to such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock is then
listed, and any applicable Federal or state securities law. The Committee may
cause a legend or legends to be put on any such certificates to refer to those
restrictions. Further, without limiting the foregoing, each person exercising a
Stock Option, Director’s Option, or Reload Option may be required by the Company
to give a representation in writing that he or she is acquiring shares of Common
Stock for his or her own account for investment and not with a view to, or for
sale in connection with, the distribution of any part thereof (regardless of
whether such option and shares of Common Stock covered by the Plan are
registered under the Securities Act of 1933, as amended). As a condition of
transfer of the certificate evidencing shares of Common Stock, the Board may
obtain such other agreements or undertakings, if any, that it may deem necessary
or appropriate to assume compliance with any provisions of the Plan or any law
or regulation. Certificates for shares of Common Stock delivered under the Plan
may be subject to such stock transfer orders and other restrictions as the Board
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the shares of
Common Stock are then listed, and any applicable Federal or state securities
laws. The Board may cause a legend or legends to be put on any such certificate
to refer to those restrictions.

 

 

 

(e) Award Agreement. Each Participant receiving an Award under the Plan shall
enter into an, Award Agreement with the Company in a form specified by the
Committee agreeing to the terms and conditions of the Award and such related
matters as the Committee, in its sole discretion, shall determine.

(f) Costs of Plan. The costs and expenses of administering the Plan shall be
borne by the Company.

(g) Government Regulations. The Plan and the granting and exercise of Options
hereunder, and the obligations of the Company to sell and deliver shares of
Common Stock under such Options, shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(h) Interpretation. If any provision of the Plan is held invalid for any reason,
such holding shall not affect the remaining provisions of the Plan, but instead
the Plan shall be construed and enforced as if such provisions had never been
included in the Plan. Headings contained in the Plan are for convenience only
and shall in no manner be construed as part of this Plan. Any reference to the
masculine, feminine or neuter gender shall be a reference to such other gender
as is appropriate.

(g) Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware

October 15, 2002

 

 

 

AMENDMENT NO. 1 TO THE
AMENDED AND RESTATED LIGHTPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
October 20, 2004

The Amended and Restated LightPath Technologies, Inc. Omnibus Incentive Plan
(the “Plan”) is hereby amended by increasing the “Plan Maximum,” as defined in
Section 6 of the Plan, from 465,625 shares of Class A Common Stock to 915,625
shares of Class A Common Stock, subject to adjustment as provided in Section 15
of the Plan. This Amendment No. 1 to the Amended and Restated LightPath
Technologies, Inc. Omnibus Incentive Plan was adopted by the Board of Directors
on May 11, 2004, and approved by the stockholders of LightPath Technologies,
Inc. on and effective as of October 20, 2004.

 

 

 

AMENDMENT NO. 2 TO THE
AMENDED AND RESTATED LIGHTPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
December 6, 2004

The Amended and Restated LightPath Technologies, Inc. Omnibus Incentive Plan
(the “Plan”) is hereby amended as follows:

1.       

Section 3(e) of the Plan is hereby amended by inserted the following at the end
of such section:

“To the extent the Board considers it desirable to comply with Rule 16b-3
promulgated by the Securities and Exchange Commission or to meet the
performance-based exception from the deductibility limitation of Section 162(m)
of the Code, the Committee shall consist of two or more directors of the
Company, all of whom qualify as “outside directors’ within the meaning of
Section 162(m) of the Code and as “non-employee directors” under Rule 16b-3.”

2.       

Section 3(ee) of the Plan is hereby deleted in its entirety and, in lieu
thereof, there is substituted the following:

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting of an
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.”

3.       

Section 6 of the Plan is hereby amended by inserting the following after the
first sentence of such section:

“Any or all of such shares authorized for issuance under the Plan may be issued
pursuant to Incentive Stock Options. During any calendar year no Participant may
be granted Awards (other than Awards that cannot be satisfied in Common Stock)
with respect to more than 500,000 shares of Common Stock.”

This Amendment No. 2 to the Amended and Restated LightPath Technologies, Inc.
Omnibus Incentive Plan was adopted by the Board of Directors of LightPath
Technologies, Inc. in accordance with Section 17(a) of the Plan on and effective
as of December 6, 2004.

 

 

 

AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED LIGHTPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
November 1, 2007

The Amended and Restated LightPath Technologies, Inc. Omnibus Incentive Plan
(the “Plan”) is hereby amended by increasing the “Plan Maximum,” as defined in
Section 6 of the Plan, from 915,625 shares of Class A Common Stock to 1,715,625
shares of Class A Common Stock, subject to adjustment as provided in Section 15
of the Plan. This Amendment No. 3 to the Amended and Restated LightPath
Technologies, Inc. Omnibus Incentive Plan was adopted by the Board of Directors
on August 1, 2007, and approved by the stockholders of LightPath Technologies,
Inc. on and effective as of November 1, 2007.

 

 

 

AMENDMENT NO. 4 TO THE
AMENDED AND RESTATED LIGHTPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
January 1, 2009

The Amended and Restated LightPath Technologies, Inc. Omnibus Incentive Plan
(the “Plan”) is hereby amended as follows, effective as of January 1, 2009, in
order to comply with Section 409A of the Code:

1. Section 15 of the Plan is hereby amended by the addition of the following new
subsection (d):

“(d)

Notwithstanding the foregoing: (i) any adjustments made pursuant to this Section
15 of the Plan to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; (ii) any adjustments made pursuant to
this Section 15 of the Plan to Awards that are not considered “deferred
compensation” subject to Section 409A of the Code shall be made in such a manner
as to ensure that, after such adjustment, the Awards either continue not to be
subject to Section 409A of the Code or comply with the requirements of Section
409A of the Code; and (iii) the Committee shall not have the authority to make
any adjustments pursuant to this Section 15 of the Plan to the extent that the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code to be subject thereto.”

2. Section 18 of the Plan is hereby amended by the addition of the following new
subsection (h):

“(h)

Code Section 409A Compliance. It is the intention of the Company that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that the Committee specifically determines otherwise, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly. The
terms and conditions governing any Awards that the Committee determines will be
subject to Section 409A of the Code, including any rules for elective or
mandatory deferral of the delivery of cash or shares of Common Stock pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change of Control, shall be set forth in the applicable Award Agreement,
deferral election forms and procedures, and rules established by the Committee,
and shall comply in all respects with Section 409A of the Code. In addition,
unless the terms of an Award Agreement issued under the Plan comply with Code
Section 409A, the exercise price, in the case of a Stock Option or Director’s
Option, or the value of Common Stock on which any other type of Award is based,
shall be no less than the Fair Market Value of such Common Stock on the
effective grant date of the Award. The following rules will apply to Awards
intended to be subject to Section 409A of the Code (“409A Awards”):

(i)       

If a Participant is permitted to elect to defer an Award or any payment under an
Award, such election will be permitted only at times in compliance with Code
Section 409A, including applicable transition rules thereunder.

(ii)       

The Company shall have no authority to accelerate distributions relating to 409A
Awards in excess of the authority permitted under Section 409A.

(iii)       

Any distribution of a 409A Award following a termination of employment that
would be subject to Code Section 409A(a)(2)(A)(i) as a distribution following a
separation from service of a “specified employee” as defined under Code Section
409A(a)(2)(B)(i), shall occur no earlier than the expiration of the six-month
period following such separation from service, as defined under Code Section
409A.

 

 

 

(iv)       

In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or an Award Agreement or
other governing document, the distribution shall be made not later than the end
of the calendar year during which the settlement of the 409A Award is specified
to occur.

(v)       

In the case of an Award providing for distribution or settlement upon vesting or
the lapse of a risk of forfeiture, if the time of such distribution or
settlement is not otherwise specified in the Plan or an Award Agreement or other
governing document, the distribution or settlement shall be made within 90 days
but in no event later than March 15 of the year following the year in which the
Award vested or the risk of forfeiture lapsed.

(vi)       

In the case of a Stock Option, Director’s Option, or Stock Appreciation Right
granted at an exercise price that is less than the Fair Market Value of the
Common Stock underlying such Award on the date of grant, the terms of the Award
Agreement shall specify the exercise date and time and form of payment of the
Award in compliance with Code Section 409A no later than December 31, 2008, for
Awards outstanding at that date, and no later than the date of grant for Awards
issued thereafter.”

 

 

 

AMENDMENT NO. 5 TO THE
AMENDED AND RESTATED LIGHTPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
January 31, 2013

The Amended and Restated LightPath Technologies, Inc. Omnibus Incentive Plan
(the “Plan”) is hereby amended by increasing the “Plan Maximum,” as defined in
Section 6 of the Plan, from 1,715,625 shares of Class A Common Stock to
2,715,625 shares of Class A Common Stock, subject to adjustment as provided in
Section 15 of the Plan. This Amendment No. 5 to the Amended and Restated
LightPath Technologies, Inc. Omnibus Incentive Plan was adopted by the Board of
Directors on October 25, 2012, and approved by the stockholders of LightPath
Technologies, Inc. on and effective as of January 31, 2013.

 

 

 

AMENDMENT NO. 6 TO THE
AMENDED AND RESTATED LIGHTPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
January 29, 2015

The Amended and Restated LightPath Technologies, Inc. Omnibus Incentive Plan
(the “Plan”) is hereby amended by increasing the “Plan Maximum,” as defined in
Section 6 of the Plan, from 2,715,625 shares of Class A Common Stock to
3,915,625 shares of Class A Common Stock, subject to adjustment as provided in
Section 15 of the Plan. This Amendment No. 6 to the Amended and Restated
LightPath Technologies, Inc. Omnibus Incentive Plan was adopted by the Board of
Directors on October 30, 2014, and approved by the stockholders of LightPath
Technologies, Inc. on and effective as of January 29, 2015.

 

 

 

AMENDMENT NO. 7 TO THE
AMENDED AND RESTATED LIGHPATH TECHNOLOGIES, INC.
OMNIBUS INCENTIVE PLAN
October 26, 2017

The Amended and Restated LightPath Technologies, Inc. Omnibus Incentive Plan
(the “Plan”) is hereby amended by increasing the “Plan Maximum,” as defined in
Section 6 of the Plan, from 3,915,625 shares of Class A Common Stock to
5,115,625 shares of Class A Common Stock, subject to adjustment as provided in
Section 15 of the Plan. This Amendment No. 7 to the Amended and Restated
LightPath Technologies, Inc. Omnibus Incentive Plan was adopted by the Board of
Directors on July 27, 2017, and approved by the stockholders of LightPath
Technologies, Inc. on and effective as of October 26, 2017. 

 

